Dear Ms. Thompson:
You have requested the opinion of this office regarding the legality of the form and substance of an agreement, styled Cooperative Endeavor Agreement, between the St. Tammany Parish Library Board of Control and the Friends of the Slidell Library.
Please be advised that the agreement does not appear to contain any provision which is legally prohibited, nor does the agreement appear, on its face, to be in violation of La. Const. Art. VII, Sec. 14.
However, we must note that the agreement is quite non-specific, no doubt by design. We also note that the agreement contemplates the execution of one or more letters of understanding, which can, and no doubt will, operate as amendments to the agreement. As such, although we are certain that your office and the Library Board of Control will do whatever is necessary to insure that the agreement is effectuated for the benefit of the library and the public, we defer to your office to determine the legality of the agreement, as and when it is implemented.
Enclosed herewith is a copy of Atty. Gen. Op. No. 93-787, which contains a detailed discussion of cooperative endeavors and the factors which must be present in order for such agreements to be constitutionally sanctioned. Opinion No. 93-787 may be of assistance to you and the Library Board of Control in implementing the agreement.
Please do not hesitate to contact us if we can be of assistance in other areas of the law.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
Enclosure
Date Received: December 1, 1997 Date Released:
JEANNE-MARIE ZERINGUE BARHAM, ASSISTANT ATTORNEY GENERAL
Enclosure
State of Louisiana DEPARTMENT OF JUSTICE RICHARD P. IEYOUB          Baton Rouge ATTORNEY GENERAL           70804-9005
IN RE OPINION NUMBER 93-787
January 7, 1994
                                       OPINION NUMBER 93-787 90-A-2 PUBLIC FUNDS — Loans Pledge or Grants
La. Const. Art VII, Sec. 14
General discussion of cooperative Mr. Michael D. Hebert                  endeavors and the factors which Assistant City Attorney                must be present for City of 600 Jefferson Street, Box 52           Lafayette's contracts with Suite 504                            "external agencies" to be Lafayette, Louisiana 70501             constitutionally sanctioned.